DocuSign Envelope ID: 7A8FBED8-D6DC-4590-88B1-58E492ADB673
                        Case 4:20-cv-00020-LPR Document 13-7 Filed 07/16/20 Page 1 of 4



                                     IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF ARKANSAS
                                               CENTRAL DIVISION

           YOLANDA RICHARDS, NORMA L. DIXON,
           and CYNTHIA D’ABADIE Individually and
           on Behalf of All Others Similarly Situated                                        PLAINTIFFS


           vs.                                         No. 4:20-CV-020


           PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                           DEFENDANT

                                         DECLARATION OF NORMA L. DIXON

                   I, Norma L. Dixon, do hereby swear, affirm and attest as follows, based upon my personal

           knowledge of the matters contained herein:

                   1.        My name is Norma L. Dixon, and I am over the age of eighteen (18) and duly

           qualified to execute this declaration

                   2.        I am a resident and domiciliary of the State of Arkansas.

                   3.        I was employed by Defendant Pulaski County Special School District to work as a

           non-exempt contract employee in the State of Arkansas within the three (3) years just before the

           filing of this lawsuit.

                   4.        Specifically, I was employed by Defendant as a non-exempt contract employee on

           or after January 7, 2017. I am personally familiar with other non-exempt contract employees

           employed by Defendant in the State of Arkansas because I met with some during the course of

           performing my job duties.

                   5.        Defendant’s primary business is providing free and appropriate public educations

           to its attendees in central Arkansas and the surrounding geographic region.

                   6.        Defendant paid me and all other non-exempt contract employees a varying rate
                                                                                                    Page 1 of 4
DocuSign Envelope ID: 7A8FBED8-D6DC-4590-88B1-58E492ADB673
                          Case 4:20-cv-00020-LPR Document 13-7 Filed 07/16/20 Page 2 of 4



           based in part on how many hours Defendant chose not to pay in each pay period.

                     7.       Defendant called this practice of paying a varying rate and set amount per pay

           period “pro-rating.”

                     8.       My duties for Defendant included assisting the District in providing a free and

           appropriate public education to its attendees as required by Defendant as well as keeping records,

           administering programs, answering phone calls, and otherwise performing a wide variety of tasks on

           behalf of Defendant as needed.

                     9.       These duties are the same duties performed by all non-exempt contract employees,

           including those that are or were “pro-rated.” I know this because public education is the exact

           business that Defendant engages in.

                     10.      These duties required me to work more than forty (40) hours per week. Due to the

           nature of the job, non-exempt contract employees have been and are often required to work more

           than forty (40) hours per week. It is common for a non-exempt contract employee to work more

           than forty (40) hours.

                     11.      I was not paid overtime wages of one and one-half (1.5) times my regular hourly rate

           for all of the hours I worked in excess of forty (40).

                     12.      My wage was contracted to be an hourly wage, but I was paid a blended-rate in

           violation of the contract that varied based on how much time the District took away each bi-weekly

           period.

                     13.      At times, I worked in excess of the forty-hours per week and did not receive any

           additional compensation for overtime wages.

                     14.      I have spoken with other non-exempt contract employees who, at the time, reported

           not receiving the proper amounts of pay from our same employer and some of whom were pro-rated.
                                                                                                         Page 2 of 4
DocuSign Envelope ID: 7A8FBED8-D6DC-4590-88B1-58E492ADB673
                      Case 4:20-cv-00020-LPR Document 13-7 Filed 07/16/20 Page 3 of 4



                   15.       The contract that resulted in not paying the lawful rate for all hours worked for me

           and other non-exempt contract employees was the District-wide contract common to all non-

           exempt contract employees. I know this because I have seen other employees contracts that look

           just like mine, and because the District told us that.

                   16.       I do not know the exact number of people who were subject to Defendant’s contract

           requiring overtime work without lawful overtime pay; however, I believe the group exceeds 100

           persons.

                   17.       Based on my experience and conversations with other non-exempt contract

           employees for Defendant, I believe that many other non-exempt contract employees would be

           interested in participating in this lawsuit.

                   18.       The District used cell phones for communication with all or almost all of the non-

           exempt contract employees on a regular basis.

                   19.       My primary method of communication with the District was through the use of my

           cell phone.

                   20.       I don’t recall working with any non-exempt contract employees who did not carry

           and use a cellular device.




                                                                                                        Page 3 of 4
DocuSign Envelope ID: 7A8FBED8-D6DC-4590-88B1-58E492ADB673
                      Case 4:20-cv-00020-LPR Document 13-7 Filed 07/16/20 Page 4 of 4



                   PURSUANT TO 28 U.S.C. § 1746, I VERIFY UNDER PENALTY OF
                   PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA
                   THAT THE FOREGOING IS TRUE AND CORRECT.


                                  5/6/2020 | 10:21:00 AM CDT




            Executed on this ___ day of ___________, 2020.


                                                               ________________
                                                               Norma L. Dixon




                                                                                        Page 4 of 4
